Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to remark and amendment filed on 5/20/2021 and TD filed and approved on 6/3/2021.
b.    	Claims 1, 10, 16, 21-22 and 24-37 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1, 10, 16, 21-22 and 24-37 are allowed as the prior art of record, the combined teaching of Joseph and Bohner and Fan fails to disclose the features in a particular manner as claimed.
	Joseph discloses a data receiving routine configured to receive data from a plurality of data sources, a storage routine configured to store the data in at least one data repository, a data query receiving routine configured to receive a data query, a processing routine configured to process the data query, and an output routine configured to provide an output based at least in part on the data query and the stored data. The plurality of data sources from which data is received is associated with a plurality of affinity domains. In an embodiment, the processing occurs without the intervention of a user.
	Bohner discloses receiving, mapping and structuring data from disparate systems in a healthcare environment are described. An example computer-implemented method of receiving data input associated with different versions of healthcare message structures includes receiving first data in a first format through a single service interface. One or more fields of the first data is 
	Fan discloses hybrid model is developed by integrating a case-based data clustering method and a fuzzy decision tree for medical data classification. Two datasets from UCI Machine Learning Repository, i.e., liver disorders dataset and Breast Cancer Wisconsin (Diagnosis), are employed for benchmark test. Initially a case-based clustering method is applied to preprocess the dataset thus a more homogeneous data within each cluster will be attainted. A fuzzy decision tree is then applied to the data in each cluster and genetic algorithms (GAs) are further applied to construct a decision-making system based on the selected features and diseases identified. Finally, a set of fuzzy decision rules is generated for each cluster. As a result, the FDT model can accurately react to the test data by the inductions derived from the case based fuzzy decision tree. The average forecasting accuracy for breast cancer of CBFDT model is 98.4% and for liver disorders is 81.6%. The accuracy of the hybrid model is the highest among those models compared. The hybrid model can produce accurate but also comprehensible decision rules that could potentially help medical doctors to extract effective conclusions in medical diagnosis. 	However, the combined teaching of Joseph and Bohner and Fan fails to teach  receiving from the healthcare network a plurality of first messages, the plurality of first messages comprising first patient healthcare information formatted according to a first healthcare communication standard; archiving the plurality of received first messages in a first database associated with the first healthcare communication standard, wherein each of the plurality of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168